Title: From James Madison to Richard Henry Lee, 25 December 1784
From: Madison, James
To: Lee, Richard Henry

Decr. 25. 1784
“In the course of the last week a proposition was made to empower Congress to collect the Impost within this State [Virginia] as soon as 12 States shd. unite in the Scheme. The argumts. which prevailed agst. it were the unfavorable aspect it wd. present to foreigners, the tendency of the example to inferior combinations—the field it wd. open for contraband trade—its probable affect on the temper of R. Isld. which might thwart other necessary measures requiring the unanimity of the States—the improbability of the union of 12. States on this new ground, a failure of which wd. increase the appearance of discord in their policy; and give fresh triumph & irritation to Rh. Isd.
I have not yet found leisure to scan the project of a Continental Convention with so close an eye as to have made up any observations worthy of being mentioned to you. In general I hold it for a maxim that the Union of the States is essential to their safety agst. foreign danger, & internal contention; and that the perpetuity & efficacy of the present system can not be confided on. The question therefore is, in what mode & at what moment the experiment for supplying the defects ought to be made. The answer to this question can not be given without a knowledge greater than I possess of the temper & views of the different States. Virginia seems I think to have excellent dispositions towards the Confederacy, but her assent or dissent to such a proposition wd. probably depend on the chance of its having no opponent capable of rousing the prejudices & jealousies of the Assembly agst. innovations, particularly such as will derogate from their own power & importance. Should a view of the other States present no objections agst. the experiment, individually I wd. wish none to be presupposed here”
